Citation Nr: 1402249	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as due to exposure to fuel fumes.

3.  Entitlement to service connection for a psychiatric disability (other than the currently service-connected bipolar disorder) manifested by shortness of breath and/or panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the Veteran's electronic claims file.  Since the hearing, additional evidence was submitted for which initial RO consideration was waived.  See 38 C.F.R. § 20.1304 (2013). 

The Board notes that it is unclear exactly what the Veteran is claiming with respect to the disability he describes as "shortness of breath" because at times he refers to a respiratory disability (claimed as secondary to exposure to fuel fumes) and at times he appears to relate these symptoms to a psychiatric disability, implying the symptoms are panic attacks of some sort.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In order to frame the issue in the manner most favorable to the Veteran, the Board has determined that the Veteran is claiming both a psychiatric disability and a respiratory disability manifested by shortness of breath/panic attacks and has recharacterized the issues on the cover page accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be adjudicated.

Service treatment records (STRs) indicate that the Veteran had a medical history of "nerves" and bipolar syndrome, stress disorder.  They also show that the Veteran was noted as having multiple complaints of shortness of breath and diagnoses of asthma and hyperventilation syndrome.  Post-service treatment records show a diagnosis of (and treatment for) hypertension approximately a year after discharge from active military service, and the Veteran is currently service-connected for bipolar disorder.

As a threshold matter, the Board finds that a remand is warranted to obtain any treatment records related to psychiatric treatment in service.  As noted above, the Veteran is currently service-connected for bipolar disorder and he alleges treatment for psychiatric problems in service.  The STRs in the file only reflect a report of a history of bipolar disorder in service.  There are currently no STRs reflecting treatment for psychiatric disorders.  However, as mental health records are frequently maintained separately from the rest of a Veteran's STRs, the Board finds that a remand is warranted to specifically request mental health treatment records, particularly from any facility at Fort Campbell, Kentucky, where the Veteran alleges significant psychiatric treatment.

Moreover, on remand, the Board finds that medical examinations are warranted.  The Veteran has a current diagnosis of hypertension and takes medication for hypertension.  As noted, there is a diagnosis of hypertension approximately one year after the Veteran's discharge from active duty service, although it is not clear from the record if the Veteran's hypertension was manifest to a compensable degree within one year from discharge, or, if not, if the current hypertension is otherwise related to his active duty service period.  Based on these facts, the Board finds that a VA examination is warranted 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for shortness of breath, as mentioned above, the Veteran has alternatively claimed this disability as due to a lung condition caused by exposure to fuel vapors or as a manifestation of a psychiatric disability.  

The Veteran testified at the Travel Board hearing that he worked with diesel fuels, jet fuels, and solvents, which is consistent with his duties as a chemical equipment repairer.  As the evidence of record suggests that the Veteran may have a respiratory disability, including asthma, that may be related to service, and the STRs show multiple complaints of shortness of breath, a VA medical examination is necessary to decide the claim for service connection.  

Although a November 2008 VA examination report indicates that the Veteran has shortness of breath of unknown etiology, the examiner failed to administer any clinical tests to determine if the Veteran has any current respiratory disability, which is particularly troubling in this instance as the VA examiner never acknowledges that the Veteran was diagnosed in service with asthma and that the Veteran was prescribed medication to treat asthma.  The Board finds that this error renders the medical opinion nonprobative and inadequate for adjudication purposes because it is clearly based on an inaccurate factual premise.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with respect to the Veteran's claim for a psychiatric disability manifested by shortness of breath/panic attacks, the Board finds that in light of the evidence of shortness of breath in the Veteran's STRs and the current indication of a psychiatric disability (see the November 2008 VA examination report which indicates the Veteran has a panic disorder and suffers from panic attacks), a VA examination is warranted to determine if the Veteran has a current psychiatric disability (other than the currently service-connected bipolar disorder) manifested by shortness of breath/panic attacks, and, if so, if such disability is related to his military service.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file all mental health STRs, to include those from Fort Campbell, Kentucky, that are not currently part of the record.  

2.  Ask the Veteran to identify all medical providers who have treated him for hypertension, respiratory disability and psychiatric disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Then, schedule the Veteran for VA examination to determine:

a. Is it at least as likely as not the Veteran's current hypertension manifested to a compensable degree within one year after discharge from active military service?  If not, the examiner must determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current hypertension started in or is otherwise related to active military service.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should explain the medical basis for the conclusions reached.

b. Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current respiratory disability, to include asthma, manifested by shortness of breath and, if so, whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to active military service, to include exposure to fuel vapors as part of his duties as a chemical equipment repairer.  In providing this opinion, the examiner must address the significance, if any, of the diagnosis of asthma during the Veteran's active military service.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should explain the medical basis for the conclusions reached.

4.  Schedule the Veteran for a VA mental health examination to determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a psychiatric disability, other than the currently service-connected bipolar disorder, manifested by shortness of breath and/or panic attacks and, if so, whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability started in or is otherwise related to service.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should explain the medical basis for the conclusions reached.

5.  Then, readjudciate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


